Citation Nr: 0702210	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran presented testimony at a Board hearing at the RO 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran has PTSD due, at least in part, to exposure 
to stressors that occurred when he was not engaged in combat 
with the enemy.

2.  The record does include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss the pertinent law and 
regulations, and will then address their application to the 
facts and evidence.

Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service records show that he served in Vietnam 
during the Vietnam War.  His military occupational specialty 
was medical specialist, which does not imply direct combat 
participation.  The veteran did not receive any medals or 
awards indicative of direct combat participation.  Although 
the veteran was awarded the National Defense Service Medal, 
such was awarded to all personnel for honorable active 
service for any period between June 27, 1950, and July 27, 
1954, or between January 1, 1961, and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  The Vietnam Service 
Medal awarded to the veteran was also awarded to all members 
of the Armed Forces of the United States serving at any time 
between July 4, 1965, and March 28, 1973, in Thailand, Laos, 
or Cambodia or the airspace thereover in direct support of 
operations in Vietnam.  Similarly, the Republic of Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it, too, is not determinative of 
combat participation.  See Army Regulation 672-5-1, 28.  

The Board also notes that, although the veteran has described 
being exposed to mortar fire, his stressors, as described in 
his August 2002 stressor statement, in VA outpatient therapy 
records, and in the July 2003 VA examination report, 
primarily center on his exposure to the results of combat.  
The veteran described seeing and handling the bodies of 
injured and deceased servicemen in a field hospital 
environment.  Thus, he does not appear to contend that his 
PTSD resulted from personal combat engagement, but through 
exposure to the results of combat.  As set out above, in such 
cases, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  The record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  

Here, the veteran's description of being exposed to combat 
wounds is entirely consistent with his service records, which 
show that he was a medical specialist.  The veteran has been 
quite consistent in his descriptions of his stressor events.  
He has also submitted a statement from a follow serviceman 
who knew the veteran during his period of service, and who 
corroborated the veteran's statements with respect to 
exposure to soldiers who had suffered combat wounds.  The 
Board finds the veteran's account of his stressors to be 
credible.  Moreover, the record contains service records and 
other corroborative evidence which substantiates his 
testimony.  Accordingly, the veteran's account of his 
stressors is accepted as accurate.

The July 2003 VA examiner has provided a diagnosis of PTSD 
based in part on exposure to combat and death as a medic.  
Thus, the record contains medical evidence establishing a 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
elements necessary for service connection having been met, 
the Board finds that service connection for PTSD is in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted




___________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


